SUPPLEMENT DATED JUNE 13, 2014 To the variable annuity prospectus of: Allianz VisionSMNew York For contracts issued on or prior to April 26, 2013 ISSUED BY Allianz Life Insurance Company of New York and Allianz Life of NY Variable Account C This supplement updates certain information contained in the prospectus and should be attached to the prospectus and retained for future reference. For Appendix D – Lifetime Benefits on page 90, the M&E charge table is corrected to remove the footnote indicators 5 through 8 from the Lifetime Plus Benefit. The footnotes only apply to the Lifetime Plus 8 Benefit that was available from 8/7/2008 to 1/23/2009. PRO-001-0414 (VNY-146)
